    Case 1:19-cr-00025-GJQ ECF No. 81 filed 10/07/19 PageID.491 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                              No. 1:19-CR-025
                 Plaintiff,
            v.                                                Hon. Gordon J. Quist
                                                              United States District Judge
MOHAMED SALAT HAJI,
  a/k/a SALAMUJAHID ALMUHAJIR, and
MOHAMUD ABDIKADIR MUSE,
       a/k/a ABU OSAMA ALMUHAJIR,

             Defendants.
________________________________________/

                              NOTICE OF SUPPLEMENTAL AUTHORITY

       The United States hereby notifies the Court of pertinent and significant authority that has

come to its attention since the filing of its Government Response (PageID.484) to the Defense

Motion to Allow Defense Counsel at CIPA Section 2 Hearing (PageID.469).

       In United States v. Asgari, Nos. 19-3648 / 3657, __ F.3d __, 2019 WL 4894345 (6th Cir.

October 4, 2019) (copy attached), the Sixth Circuit reversed the district court’s order requiring

the government to disclose classified information to defense counsel possessing a security

clearance, holding that the order was inconsistent with Section 4 of the Classified Information

Procedures Act (CIPA), 18 U.S.C. app. 3 § 4. In conducting CIPA Section 4 review of classified

information the government seeks to withhold from discovery, a district court “steps into ‘the

shoes of defense counsel, the very ones that cannot see the classified record, and act[s] with a

view to their interests.’” Id. at *4-5 (quoting United States v. Amawi, 695 F.3d 457, 469-70 (6th

Cir. 2012)). “Nothing in [CIPA Section] 4 suggests that defense counsel has a role to play when

the district court assesses the relevance or helpfulness of the classified information. Just the

opposite.” Id. at *5-6. Asgari observed that Section 4 expressly provides for ex parte review of
    Case 1:19-cr-00025-GJQ ECF No. 81 filed 10/07/19 PageID.492 Page 2 of 2



a CIPA Section 4 motion and accompanying materials, and requires the district court to seal the

government’s submission if the court finds that the classified material is irrelevant and unhelpful

to the defense.

                                                      Respectfully submitted,

                                                      ANDREW BYERLY BIRGE
                                                      United States Attorney

Dated: October 7, 2019
                                                      /s/ Clay M. West
                                                      CLAY M. WEST
                                                      CHRISTOPHER M. O’CONNOR
                                                      Assistant United States Attorneys

                                                      United States Attorney’s Office
                                                      P.O. Box 208
                                                      Grand Rapids, MI 49501-0208
                                                      (616) 456-2404
                                                      clay.m.west@usdoj.gov
                                                      christopher.oconnor@usdoj.gov




                                                -2-
